Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Agarwal et al.			:
Application No. 16/792,945			:		Decision on Petition
Filing Date: February 18, 2020		:				
Attorney Docket No. 13178.0571-00000	:


This is a decision on the petition under 37 C.F.R. § 1.55(f) filed September 25, 2020, for acceptance of a certified copy of a foreign application submitted under 35 U.S.C. § 119(a)-(d).  

The petition is dismissed.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  The reconsideration request should be titled “Renewed Petition under 37 C.F.R. § 1.55(f)." This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application was filed with an application data sheet (“ADS”) on February 18, 2020.  The ADS includes a foreign priority claim to an application in India.

A certified copy of the foreign application was not timely filed with the Office.

A grantable petition under 37 C.F.R. § 1.55(f) must include:
	
(1)	A certified copy of the foreign application, unless previously filed,
(2)	A showing of good and sufficient cause for the delay, and
(3)	The petition fee set forth in 37 C.F.R. § 1.17(g).

The petition includes items (1) and (3).  Specifically, the petition includes a certified copy of the foreign application and the petition fee of $200.

The petition does not include item (2).  Specifically, the petition fails to include a showing of good and sufficient cause for the delay.

A showing of good and sufficient cause must identify the specific facts resulting in the delay in the submission of the certified copy of the foreign application.  The petition indicates how applicant discovered a certified copy had not been filed, and asserts the petition was promptly
filed after the discovery.  However, the petition does not identify the facts that resulted in a certified copy of the foreign application not being timely filed.  An example of the identification of such facts would be an assertion that an applicant incorrectly believed a certified copy of the foreign application would be retrieved by the Office.

In view of the prior discussion, the petition is dismissed.

Any renewed petition filed in response to this decision should explicitly identify the facts that resulted in a certified copy of the foreign application not being timely filed with the Office.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions